PER CURIAM:
Alfred Lee Mauldin, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Mauldin v. Stansberry, No. 5:06-hc-02023-D (E.D.N.C. filed Feb. 1, 2007; entered Feb. 2, 2007). We deny Mauldin’s motions to remand, for appointment of counsel, and to consolidate this appeal with No. 07-6643. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.